Aknodd, J.,
delivered the opinion of the court.
On the facts of record we concur in the conclusion reached in the court below, that the deceased was a minor, and had not been emancipated by his mother at the time of his death.
It may be conceded that the suit could not be maintained by appellee, as the mother of the child, under § 1510 of the code, and the amendment thereto made by the act of 1884, and that it is the doctrine of the common law that a civil action cannot be prosecuted to recover damages for an injury resulting in the death of a human being, but there is still a phase of the case in favor of appellee’s right to sue. Death did not result instantly from the injuries received by the deceased. As surviving parent, the mother was entitled to the services of her child, and, without reference to the statute, she might sue for and recover at least the value of his services from the date of the injuries received by him to his death, *43and any incidental expenses she may have incurred for medical attention, care, and nursing up to that time. She would have a remedy at common law, not for the death of the child, or for the injuries suffered by him, but for the loss of his services and incidental expenses, as above specified. Cooley on Torts 262; Hyatt v. Adams, 16 Mich. 180; Covington, etc., R. R. Co. v. Packer, 9 Bush 455 ; Sullivan v. U. P. R. R. Co., 3 Dill 334.

Affirmed.